PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Johnson Matthey Public Limited Company
Application No. 17/247,298
Filed: 7 Dec 2020
For: APPARATUS AND METHOD FOR COATING SUBSTRATES WITH WASHCOATS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 100712US01


This is a decision on the petition under 37 CFR 1.78(c), filed May 19, 2022, which is properly treated as a petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim under        35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign European Application No. 19215030.8, filed December 10, 2019.  This is also a decision on the petition to expedite under 37 CFR 1.182, filed July 11, 2022.

The petition under 37 CFR 1.182 is GRANTED.

The petition under 37 CFR 1.55(e) is GRANTED.

Petition under 37 CFR 1.182

With the instant petition, Applicant has paid the $420 petition fee and requested expedited consideration of the petition under 37 CFR 1.55(e). In view thereof, the petition to expedite under 37 CFR 1.182 is granted.

Petition under 37 CFR 1.55(e)

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 
(3) The petition fee as set forth in § 1.17(m); and 

(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.

37 CFR 1.55(e) requires a statement that “the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional.” The statement contained in the petition differs from the required statement. The statement contained in the petition is being construed as the required statement. Applicant must notify the Office if this construal is not correct.
	
A corrected Filing Receipt is enclosed.

The application is being forwarded to the Office of Data Management to await Applicant’s submission of the issue fee in response to the Notice of Allowance mailed April 15, 2022.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.
	
/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc: corrected Filing Receipt